Aldrich, J,
This is an action at law brought to recover excessive payments advanced by appellant to appellees on a written contract whereby appellees undertook to do certain mason work and plastering for appellant, and for moneys expended by appellant in having the contract work completed, after the defendants had abandoned the work before completion. By their answer and cross-petition appellees set-up certain claims against the appellant. Yerdict and judgment were in favor of appellees.
The issues presented are substantially the same as were presented in Hungerford v. Messler, p. 862, post, and we reach the same conclusion ’ as ive have announced therein.
Judgment of the district court is
Affirmed.